DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 5/19/2021.
Claims 1-25 are pending.
Claims 1-25 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…writing the one or more bits indicative of the key in the portion of the array, wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order" (independent claim 1, lines 10-12).  There is insufficient antecedent basis for "the array;" the Examiner is uncertain if "the array" refers to "a memory array associated with a row of an index table in which to store the key" or to some other "array."  In addition, the recitation of "…wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order" does not appear to clearly indicate what is intended to be claimed.  The Examiner is uncertain if "…wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order" means any of the following:
"other bits" indicate a number of other entries that are stored in "the row of the index table in the sorted order;"
"other bits" indicate how many other entries there are in "the array" such that "the one or more bits" indicate how many items are currently stored in "the array;" 
"other bits" indicate how many sorted entries are in a given row of "the array;" or
some other possible interpretation.
For the sake of examination, the Examiner has interpreted "…writing the one or more bits indicative of the key in the portion of the array, wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order" to read "…writing the one or more bits indicative of the key in the portion of the memory array associated with the row of the index table in which to store the key, wherein the portion of the memory array associated with the row of the index table in which to store the key comprises other bits that indicate how many other keys in the row of the index table are stored in the sorted order."  Dependent claims 2-7, which ultimately depend from independent claim 1, are rejected for carrying the same reasoning.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 2 recites "…writing the one or more bits indicative of the in the row of the index table in a logic stripe" (dependent claim 2, lines 1-2).  The Examiner is uncertain as to the meaning of the recitation "…the one or more bits indicative of the in…"  For the sake of examination, the Examiner has interpreted "…writing the one or more bits indicative of the in the row of the index table in a logic stripe" to read "…writing the one or more bits indicative of the key in the index table in the portion of the memory array to the row of the index table in a logic stripe."
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 6 recites "…wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes writing the one or more bits indictive of the key and one or more bits indicative of the number of other keys in sorted order from a logic stripe to the row of the index table" (claim 6, lines 1-4).  The Examiner is uncertain if "…writing the one or more bits indictive of the key and one or more bits indictive of the number of other keys in sorted order from a logic stripe to the row of the index table" means that one or more bits from both the key and the number of other keys are combined from a logic stripe and then stored together in sorted order in a row of the index table or if some other possible meaning is intended.  For the sake of examination, the Examiner has interpreted "…wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes writing the one or more bits indictive of the key and one or more bits indicative of the number of other keys in sorted order from a logic stripe to the row of the index table" to read "…wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes combining the one or more bits indicative of the key and one or more bits indicative of the number of other keys in sorted order in a logic stripe from the logic stripe and writing the combined bits to the row of the index table."
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Dependent claim 12 recites "…the locating the data in the memory array based on an address of the key and address pair associated with the requested data" (dependent claim 12, lines 1-2).  The Examiner notes that this claim is an unclear sentence fragment.  For the sake of examination, the Examiner has interpreted this unclear sentence fragment to read "…the locating the data in the memory array is based on an address of the key and address pair associated with the requested data."
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 16 recites "…a memory array; and control circuitry, coupled to the memory array, configured to cause the apparatus to: identify a key associated with a portion of data; and write one or more bits indicative of the key in a row of an index table in a sorted order, wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order and wherein the sorted order is in relation to the number of other keys associated with portions of data previously stored in the memory array" (independent claim 16, lines 2-10).  The Examiner is uncertain of the intended meaning of "…write one or more bits indicative of the key in a row of an index table in a sorted order, wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order and wherein the sorted order is in relation to the number of other keys associated with portions of data previously stored in the memory array" and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims 16-20.  For the sake of examination, the Examiner has interpreted independent claim 16 to read "…a memory array; and control circuitry, coupled to the memory array, configured to cause the apparatus to: identify a key associated with a portion of data; and write, in a sorted order, one or more bits indicative of the key associated with the portion of the data in a row of an index table, wherein the portion of the memory array comprises other bits indicative of a number of other keys in the row of the index table stored, in the sorted order, in the memory array and wherein the sorted order is in relation to a number of other keys associated with other portions of data previously stored in the memory array."  Dependent claims 17-20, which ultimately depend from independent claim 16, are rejected for carrying the same deficiency.
Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 21 recites "…a memory array; and a control circuitry, coupled to the memory array, configured to cause the apparatus to: receive a request to read data from a memory array; and locate a string of bits that represent the data associated with the request using an index table and a key table in the memory array to find an address of the data in the memory array, wherein the index table includes a number of key and address pairs, comprising one or more bits, stored in a sorted order in the memory array" (independent claim 21, lines 2-10).  The Examiner is uncertain of the intended meaning of "…locate a string of bits that represent the data associated with the request using an index table and a key table in the memory array to find an address of the data in the memory array, wherein the index table includes a number of key and address pairs, comprising one or more bits, stored in a sorted order in the memory array" and is thus unable to determine the precise metes and bounds of intellectual property protection sought for the inventions of claims.  For the sake of examination, the Examiner has interpreted independent claim 21 to read "…a memory array; and a control circuitry, coupled to the memory array, configured to cause the apparatus to: receive a request to read data from the memory array; and locate a string of bits that represent the data associated with the request to read data from the memory array using an index table and a key table both stored in the memory array to find an address, in the memory array, of data associated with the request to read data from the memory array, wherein the index table includes a number of key and address pairs, each comprising one or more bits, stored in the memory array in a sorted order."  Dependent claims 22-25, which ultimately depend from independent claim 21, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-15 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2014/0344522 ("Fan").
As per claim 8, Fan substantially teaches a method comprising:
receiving a request to read data from a memory array; and locating a string of bits representing the data using an index table and a key table in the memory array, wherein the index table includes a number of key and address pairs stored as one or more bits in the memory array: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches receiving a request to read data from a memory array; and locating a string of bits representing the data using an index table and a key table in the memory array, wherein the index table includes a number of key and address pairs stored as one or more bits in the memory array);
wherein the index table includes a number of key and address pairs stored as one or more bits in a sorted order in the memory array: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Fan therefore substantially teaches wherein the index table includes a number of key and address pairs stored as one or more bits in a sorted order in the memory array). 
As per claim 9, the rejection of claim 8 is incorporated, and Fan further substantially teaches:
wherein the request to read data includes one or more bits indicative of a key associated with the data: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches wherein the request to read data includes one or more bits indicative of a key associated with the data).
As per claim 10, the rejection of claim 9 is incorporated, and Fan further substantially teaches further including:
locating a row in the index table where the one or more bits indicative of the key are located based on comparing the key and the key table that includes [in – an?] indication, comprising one or more bits, of the last key stored in each particular row of the index table: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Fan therefore substantially teaches locating a row in the index table where the one or more bits indicative of the key are located based on comparing the key and the key table that includes [in – an?] indication, comprising one or more bits, of the last key stored in each particular row of the index table). 
As per claim 11, the rejection of claim 10 is incorporated, and Fan further substantially teaches further including:
reading the key and address pair from the row in the index table: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches reading the key and address pair from the row in the index table).
As per claim 12, the rejection of claim 8 is incorporated, and Fan further substantially teaches further including:
the locating the data in the memory array based on an address of the key and address pair associated with the requested data: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches the locating the data in the memory array based on an address of the key and address pair associated with the requested data).
As per claim 13, the rejection of claim 8 is incorporated, and Fan further substantially teaches:
wherein the request to read data includes an indication, comprising one or more bits, of a position in the sorted order of a key associated with the data: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches wherein the request to read data includes an indication, comprising one or more bits, of a position in the sorted order of a key associated with the data).
As per claim 14, the rejection of claim 13 is incorporated, and Fan further substantially teaches further including:
locating a row in the index table where one or more bits indicative of a key and address pair associated with the data is located based on an indication, comprising one or more bits, of a quantity of keys stored in each particular row: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches locating a row in the index table where one or more bits indicative of a key and address pair associated with the data is located based on an indication, comprising one or more bits, of a quantity of keys stored in each particular row).
As per claim 15, the rejection of claim 14 is incorporated, and Fan further substantially teaches further including:
locating the one or more bits indicative of the key and address pair associated with the data based on subtracting a quantity of key and address pairs stored in rows of the index table above the row of the index table from an indication, comprising one or more bits, of a position in the sorted order of a key associated with the data: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches locating the one or more bits indicative of the key and address pair associated with the data based on subtracting a quantity of key and address pairs stored in rows of the index table above the row of the index table from an indication, comprising one or more bits, of a position in the sorted order of a key associated with the data).
As per claim 21, Fan substantially teaches an apparatus, comprising:
a memory array: (Fan, Abstract; FIG. 1; and paragraphs 0007-0010 and 0035-0043, where the set-associative cache of Fan comprises a cache tag array that stores cache tags and a cache data array that stores data in cache.  Fan therefore substantially teaches a memory array); and
a control circuitry, coupled to the memory array, configured to cause the apparatus to: (Fan, Abstract; FIG. 5; and paragraphs and 0049-0055, where if all cache blocks are invalid when checking the valid table, the set-associative cache directly sends a miss message.  This means that the set-associative cache of Fan must comprise control circuitry that is coupled to the memory array in order to determine whether all cache blocks are invalid and, if so, to directly send a miss message.  Fan therefore substantially teaches a control circuitry, coupled to the memory array, configured to cause the apparatus to);
receive a request to read data from a memory array; and locate a string of bits that represent the data associated with the request using an index table and a key table in the memory array to find an address of the data in the memory array: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches receive a request to read data from a memory array; and locate a string of bits that represent the data associated with the request using an index table and a key table in the memory array to find an address of the data in the memory array);
wherein the index table includes a number of key and address pairs, comprising one or more bits, stored in a sorted order in the memory array: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Fan therefore substantially teaches wherein the index table includes a number of key and address pairs, comprising one or more bits, stored in a sorted order in the memory array). 
As per claim 22, the rejection of claim 21 is incorporated, and Fan further substantially teaches:
wherein the control circuitry is configured to locate a row in the index table where one or more bits indicative [of?] a key associated with the data is located based on comparing the one or more bits indicative of the key and the one or more bits of the key table that includes an indication, comprising one or more bits, of a last key stored in each particular row of the index table: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Fan therefore substantially teaches wherein the control circuitry is configured to locate a row in the index table where one or more bits indicative [of?] a key associated with the data is located based on comparing the one or more bits indicative of the key and the one or more bits of the key table that includes an indication, comprising one or more bits, of a last key stored in each particular row of the index table).
As per claim 23, the rejection of claim 21 is incorporated, and Fan further substantially teaches:
wherein the control circuitry is configured [to?] cause the apparatus to access the data based on a position in the sorted order of the key associated with the data: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches wherein the control circuitry is configured [to?] cause the apparatus to access the data based on a position in the sorted order of the key associated with the data).
As per claim 24, the rejection of claim 21 is incorporated, and Fan further substantially teaches:
wherein the control circuitry is configured to determine a row of an index table where the one or more bits indicative of the key is located using the key table: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches wherein the control circuitry is configured to determine a row of an index table where the one or more bits indicative of the key is located using the key table).
As per claim 25, the rejection of claim 21 is incorporated, and Fan further substantially teaches:
wherein the control circuitry is configured to locate a row in an index table where one or more bits indicative of a key and address pair associated with the data is located based on an indication, comprising one or more bits, of a quantity of keys stored in each particular row: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches wherein the control circuitry is configured to locate a row in an index table where one or more bits indicative of a key and address pair associated with the data is located based on an indication, comprising one or more bits, of a quantity of keys stored in each particular row).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0344522 ("Fan") in view of USPGPUB 2007/0005894 ("Dodge").
As per claim 1, Fan substantially teaches a method, comprising:
receiving a portion of data comprising a string of bits for storage in a memory device; identifying one or more bits in the string indicative of a key associated with the portion of data; determining a portion of a memory array associated with a row of an index table in which to store the key, wherein the row of the index table is based at least in part on the key and other keys associated with portions of data previously stored in the memory device; and writing the one or more bits indicative of the key in the portion of the array: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  Fan therefore substantially teaches receiving a portion of data comprising a string of bits for storage in a memory device; identifying one or more bits in the string indicative of a key associated with the portion of data; determining a portion of a memory array associated with a row of an index table in which to store the key, wherein the row of the index table is based at least in part on the key and other keys associated with portions of data previously stored in the memory device; and writing the one or more bits indicative of the key in the portion of the array);
wherein the portion of <the array - the memory array?> comprises other bits indicative of a number of other keys <in the row of the index table in the sorted order – do the "other bits" indicate how many other entries there are, how many other entries are sorted, how many sorted entries are in a given row>: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Fan therefore substantially teaches wherein the portion of the array comprises other bits indicative of a number of other keys in the row of the index table in the sorted order).
Fan does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Dodge teaches computer system having logically ordered cache management.
As per claim 1, Dodge particularly teaches:
wherein the row of the index table is based at least in part on a sorted order of the key and other keys associated with portions of data previously stored in the memory device: (Dodge, Abstract; Figure 5; and paragraphs 0038-0044, where the logically ordered cache of Dodge may organize (i.e., sort) cache entries within cache using logical addresses derived through performing modulo division of an offset within a data file corresponding to a cache entry by the number of words in cache.  The Examiner notes that basing a logical address of a cache entry within cache on a number of entries stored in the cache means that other entries associated with data previously stored in cache are part of the calculation of where to store entries in cache.  Dodge therefore particularly teaches wherein the row of the index table is based at least in part on a sorted order of the key and other keys associated with portions of data previously stored in the memory device).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Dodge and Fan before them before the instant application was effectively filed, to modify the invention of Fan to include the principles of Dodge of organizing cache entries.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by logically organizing data items in order to maintain physical locality of logical addresses, thus increasing the likelihood of subsequent cache hits on values preloaded from contiguous addresses (Dodge, paragraphs 0047-0048). 
As per claim 2, the rejection of claim 1 is incorporated, and Fan further substantially teaches further including:
writing the one or more bits indicative of the in the row of the index table in a logic stripe: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the system of Fan includes a set-associative cache that comprises a tag array and a data array; the set-associative cache receives requests (collectively, "I/O requests") from a processor to read data from and write data to main memory.  The tag array of the set-associative cache is used to store a tag (i.e., a key) corresponding to data stored within the data array of the set-associative cache; the tag array of the set-associative cache of Fan is thus an index table in which cache tags (i.e., cache keys) that correspond to data stored in rows of the data array of the set-associative cache are stored.  The Examiner notes that information in a computer system (e.g., data to be read from or written to memory) is by definition a string of bits.  The Examiner further notes that the set-associative cache of Fan may be implemented as a write-back set-associative cache in which write operations to data that is already stored within the set-associative cache are performed directly to a row of the data array of the set-associative cache corresponding to the tag included in the I/O request (and only written to main memory when a row of data in the data array of the set-associative cache that has been previously written to is evicted from the set-associative cache to main memory).  This means that the set-associative cache of Fan must receive data requested to be written to main memory.  When an I/O request is received by the set-associative cache, the set-associative cache of Fan determines a cache tag corresponding to the received I/O request to compare the cache tag corresponding to the received I/O request to cache tags stored in the tag array of the set-associative cache to determine if a cache tag stored in the tag array of the set-associative cache matches the cache tag corresponding to the received I/O request.  When a matching cache tag is found in the tag array of the set-associative cache (a "cache hit"), a copy of the received data included with the I/O request is already stored within the set-associative cache (a "cache hit"); if a matching cache tag is not found in the tag array of the set-associative cache (a "cache miss"), the I/O request is fulfilled using data stored in main memory.  The Examiner notes that an I/O request by definition specifies a memory address from which to read data (for read requests) or to which to store data additionally included with the I/O request (for write requests).  The system of Fan uses a memory address received with the I/O request to determine (i.e., identify) bits of the memory address that are a cache tag (i.e., a cache key) corresponding to a row of data in the data array of the set-associative cache; the cache tag derived from the memory address included with the I/O request is then compared with cache tags stored in the tag array of the set-associative cache to determine whether a cache hit or a cache miss occurs.  When a cache hit occurs, data stored in a row of the data array of the set-associative cache corresponding to the matching tag is accessed.  When a cache hit occurs during an I/O request that is a write operation to the write-back set-associative cache of Fan, the data of the I/O request is written to the row of the data array of the set-associative cache that corresponds to the cache tag of the I/O request, and the cache tag corresponding to the I/O request is stored in a portion of the tag array of the set-associative cache corresponding to the cache tag.  After a cache hit for a write operation, data of the I/O operation that resulted in the cache hit is written to cache. When a cache hit occurs during an I/O request that is a read operation, requested data is returned from the row in the data array of the set-associative cache that corresponds to the tag of the tag array that matches the tag of the I/O request.  When a cache miss occurs during an I/O request that is a write operation, data corresponding to the request is written to the data array of the set-associative cache and the cache tag corresponding to the newly-written data is written into an entry of the tag array.  When a cache miss occurs during an I/O request that is a read operation, data requested by the read operation is retrieved from main memory; data requested by the read operation is written to the data array of the set-associative cache, and a cache tag corresponding to the data is written to an entry of the tag array of the set-associative cache.  The Examiner notes that the cache tag is written as a string of bits (i.e., a stripe of logical 0's and 1's) and is thus written as a stripe of logic values.  Fan therefore substantially teaches writing the one or more bits indicative of the in the row of the index table in a logic stripe).
As per claim 3, the rejection of claim 1 is incorporated, and Fan further substantially teaches:
wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes comparing the key to the number of other keys in the row of the index table using a logic stripe: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Lastly, the Examiner notes that the way within a set to which an incoming piece data to be cached is written depends on which ways within the set are free, or which way within the set is eligible to be replaced.  Determining which way to replace would include examining a string of logical 1's and 0's (i.e., a logic stripe) to determine which way to replace.  Fan therefore substantially teaches wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes comparing the key to the number of other keys in the row of the index table using a logic stripe).
As per claim 4, the rejection of claim 1 is incorporated, and Fan further substantially teaches:
wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes shifting a portion [of?] the number of other keys in the row of the index table to new locations in a logic stripe: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Lastly, the Examiner notes that the way within a set to which an incoming piece data to be cached is written depends on which ways within the set are free, or which way within the set is eligible to be replaced.  Determining which way to replace would include examining a string of logical 1's and 0's (i.e., a logic stripe) to determine which way to replace.  The Examiner notes that an evicted way is moved from its position in a logical stripe of 1's and 0's to a new position in a logical stripe of 1's and 0's within main memory.  Fan therefore substantially teaches wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes shifting a portion [of?] the number of other keys in the row of the index table to new locations in a logic stripe),
As per claim 5, the rejection of claim 1 is incorporated, and Fan further substantially teaches:
wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes inserting the key in an open position of a logic stripe that resulted from shifting a portion [of?] the number of other keys in the row of the index table to new locations in the logic stripe: (Fan, Abstract; FIG. 1; FIG. 5; and paragraphs 0034-0043 and 0049-0055, where the cache of Fan may be a write-back set-associative cache.  A set-associative cache is defined to be a cache in which data entries are stored in available ways within a set of ways; the set to which data is stored in cache is determined using an index value that corresponds to a number of bits of a memory address of data to be stored in cache.  In the exemplary 4-way set-associative cache of Fan, there are four ways (entries) within a set of the set-associative cache; each set of four ways can thus hold four entries, numbered 0 to three, that have an index value that maps to a given set.  The Examiner notes that when a given set of four ways fills, a way number for way number three indicates that there are three other cache entries with associated cache tags.  The Examiner further notes that entries of the set-associative cache of Fan are sorted into an order dependent upon when the entries were placed into cache.  Lastly, the Examiner notes that the way within a set to which an incoming piece data to be cached is written depends on which ways within the set are free, or which way within the set is eligible to be replaced.  Determining which way to replace would include examining a string of logical 1's and 0's (i.e., a logic stripe) to determine which way to replace.  The Examiner notes that an evicted way is moved from its position in a logical stripe of 1's and 0's to a new position in a logical stripe of 1's and 0's within main memory and that incoming data is stored at a position just vacated by the evicted way.  Fan therefore substantially teaches wherein writing the one or more bits indicative of the key in the row of the index table in the sorted order includes inserting the key in an open position of a logic stripe that resulted from shifting a portion [of?] the number of other keys in the row of the index table to new locations in the logic stripe).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135